BRITT, Judge.
Defendant assigns as error the failure of the court to grant his motion for a continuance of the trial in order that witnesses for defendant might be summoned. The assignment has no merit. The record discloses that the motion for continuance was made when the case was called for trial; but the record fails to disclose the names of the witnesses, what defendant proposed to prove by them, or where the witnesses were. The motion was directed to the discretion of the trial judge, State v. Shue, 16 N.C. App. 696, 193 S.E. 2d 481 (1972), and his ruling thereon is not reviewable except for abuse of discretion. We perceive no abuse of discretion.
Defendant’s other assignments of error relate to the failure of the court to allow his motions for dismissal interposed at the close of the State’s evidence and renewed at the close of all of the evidence. The assignments have no merit. No useful purpose would be served in reviewing the evidence here; it suffices to say the evidence was sufficient to survive the motions for dismissal and to support the verdict of guilty of felonious escape.
*224No error.
Judges Hedrick and Carson concur.